DETAILED ACTION

The Applicant’s amendment filed on September 4, 2022 was received.  Claims 21 and 25 were canceled.  Claims 14-17, 22 and 30 were amended.  Claims 31-32 were added.  Claim 1 remains withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued June 8, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
at least one pump in communication with a hose for carrying the liquid composition, and for carrying and/or combining with one or more additional liquid compositions (claim 31);
a blower fan located downstream of the gas supply, and connected directly to the substrate (option provided by claim 22);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The claim rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph on claim 30 is withdrawn because the claim has been amended.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 22, the claim provides for a blower fan located downstream of the gas supply, and connected directly to the substrate.  However, this arrangement is not clearly depicted in drawings supplied by the applicant or disclosed in the applicants’ specification.

Claim Rejections - 35 USC § 103
Claims 12-15, 18-20 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Koga (US 5,089,297) in view of Shinno (US 4,327,132).
In regards to claims 12 and 14, Koga teaches a system comprising:
a resin injector for injecting a resin liquid composition (coating) into a launcher (2, pipe) (fig. 1; col 2, lines 35-55);
a launcher (2, pipe) or a pipeline (1,substrate) having an airtight aperture at a flange (3), where the launcher and the pipeline are in fluid communication with the resin injector, and where the flange/aperture is at a location for introducing the resin liquid composition into the pipeline (fig. 1; col. 2, lines 30-35);
	a compressor (12) and valve-7 (gas supply) located upstream from the resin injector (atomizer) for propelling the resin liquid composition onto at least a portion of an interior surface of the pipeline, which is connected to the launcher (fig. 1; col. 2, lines 35-45). 
Koga does not explicitly teach the resin injector comprises an atomizer comprising one or more nozzles for atomizing a liquid composition to create a mist.
However, Shinno teaches a system for coating the inner surface of a pipe comprising:
feeder(s) (6, 7) of epoxy resin liquid(s) (A/B) which are supplied to a mixing nozzle (3, atomizer with a nozzle) (fig. 1; col. 3, lines 55-63, col. 5, lines 30-40), and 
compressed air (G, gas supply) is supplied from an air compressor to the mixing nozzle to atomize the liquid to form a mist, where the mist is supplied to an accelerating nozzle (4) (fig. 1; col. 3, lines 64-68, col. 4, lines 1-15).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the mixing nozzle of Shinno onto the resin injector of Koga because Shinno teaches it will provide uniform lining along the lengths of the pipe (col. 3, lines 25-30). 
In regards to claim 13, Koga and Shinno as discussed, where Shinno teaches a valve (12) is between the air compressor and the mixing nozzle (3, atomizer) (fig. 1; col. 3, lines 64-68).
In regards to claim 15, Koga and Shinno as discussed, where Koga in view of Shinno teaches the mixing nozzle which is incorporated onto the resin injector, is directly connected to the launcher (2) that has the flange (3) (Koga-fig. 1).  As the system is removable from the pipeline, this provides for the mixing nozzle/launcher to be removable from the airtight aperture of the pipeline.
It has been held that if it is desirable for any reason to separate a part from an object it is applied upon, it would be obvious to make the object removable for that purpose (MPEP2144.04-V-C).
In regards to claim 18, Koga and Shinno as discussed, where Koga and Shinno teach the use of the pipe/pipeline (tube/duct) that are provided the coating.
  In regards to claim 19, Koga and Shinno as discussed, where Koga and Shinno the liquid composition is to provide the coating, but do not explicitly teach the liquid composition comprises one or more corrosion inhibitors, elastomeric coatings, paraffin dispersants, polar compositions, non-polar compositions or combinations thereof.
However, the particular processing material used do not limit an apparatus claim (MPEP2115).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).  
As Koga and Shinno teach the structural limitations of the claim, one would be capable of using the liquid composition comprises one or more corrosion inhibitors, elastomeric coatings, paraffin dispersants, polar compositions, non-polar compositions or combinations thereof to the mixing nozzle for atomization and supply into the pipe/pipeline, thus fulfilling the limitation of the claim.
In regards to claim 20, Koga and Shinno as discussed, where Koga teaches the flange (3) is a removable attachment to the aperture the pipeline as the flange is connected to the pipeline (1) during repair and would be removed after the repair is completed (Koga-fig. 1, col. 1, lines 55-65, col. 2, lines 25-35).
It has been held that if it is desirable for any reason to separate a part from an object it is applied upon, it would be obvious to make the object removable for that purpose (MPEP2144.04-V-C).
In regards to claim 26, Koga and Shinno as discussed, where Koga and Shinno do not explicitly teach a pressure release assembly and therefore one of ordinary skill in the art will recognize the system exclude a pressure release assembly.
In regards to claim 27, Koga and Shinno as discussed, where Shinno teaches valve is provided upstream of the mixing nozzle for the supply of compressed air and the supply of liquid resin (fig. 1).
In regards to claim 28, Koga and Shinno as discussed, where Koga teaches the connection between the launcher and the gas supply from valve-7 is in the form of a tube/hose (fig. 1).
In regards to claim 29, Koga and Shinno as discussed, where Shinno teaches the liquid resin supplied is located upstream/before the gas supply and a valve upstream of the mixing nozzle (pictorial arrangement of elements in fig. 1 from left to right), wherein the valve is located upstream from and is in communication with the mixing nozzle (fig. 1).

Claims 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Koga and Shinno as applied to claims 12-15, 18-20 and 26-29 above, and further in view of Padgett (US 4,252,763).
In regards to claim 16, Koga and Shinno as discussed, but do not explicitly teach at least one pump in communication with a hose for carrying the liquid composition.
However, Padgett teaches a coating material pump (154) which is connected to a coating material reservoir (156) and liquid supply conduit (40, hose) which is fluidly connected to a coating nozzle (14).  Padgett teaches an air compressor (152) is connected to the coating material pump (fig. 8; col. 7, lines 30-45).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the coating material pump of Padgett onto the resin injector/mixing nozzle of Koga and Shinno because Padgett teaches it provide control of the pressure of the liquid to minimize leakage of the coating material liquid (col. 8, lines 10-15).
Please note, as claim 16 optionally requires an additional liquid compositions, the use of a single liquid makes the recitations of claim 17 optional and fully addressed.
In regards to claim 23, Koga, Shinno and Padgett as discussed, where Padgett teaches the air compressor which provides compressed air is provided fluidly upstream of coating material pump, Koga, Shinno and Padgett teach the coating material pump feeds the mixing nozzle and where the compressor which feeds compressed air to the valve-7 which controls gas supply into the launcher and feeds compressed to the upstream side of the resin injector/reservoir (see Koga-fig. 1).   Koga, Shinno and Padgett teach the compressed air source and pump are located between the gas supply and mixing nozzle.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Koga and Shinno as applied to claims 12-15, 18-20 and 26-29 above, and further in view of Modera (US 5,522,930).
In regards to claim 22, Koga and Shinno as discussed, but do not explicitly teach a blower fan is downstream of the gas supply.
However, Modera teaches a fan (8, blower fan) produces an airflow, where the fan is between a gas supply such the inlet of the fan and an injection nozzle (20) (fig. 1; col. 5, lines 55-65, col. 6, lines 10-20).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the fan of Modera onto the compressed air supply of Koga and Shinno because Modera teaches it will help carry the aerosol (col. 6, lines 35-40).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Koga and Shinno as applied to claims 12-15, 18-20 and 26-29 above, and further in view of Haydell (US 20190201922).
In regards to claim 24, Koga and Shinno as discussed, but do not explicitly teach a gas purifier/dehydrator located between the gas supply and the atomizer.
However, Haydell teaches a conditioning apparatus (6) for pressurized gas inlet (6) which comprises a gas drying station comprising a refrigeration system (14) (gas purifier/dehydrator).  Haydell teaches the conditioning apparatus is between the pressurized gas inlet and spray apparatus (26) (fig. 1; para. 10, 25-26, 29).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the conditioning apparatus of Haydell onto the compressed air which supplies air to the mixing nozzle of Koga and Shinno because Haydell teaches it will remove moisture which is suitable for spray applications (para. 5).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Koga and Shinno as applied to claims 12-15, 18-20 and 26-29 above, and further in view of Wolfe (US 6,241,164).
In regards to claim 32, Koga and Shinno as discussed, but do not explicitly teach the atomizer comprises more than one nozzle.
However, Wolfe teaches mixing apparatus (10) comprising a mixing chamber (17) which has a plurality of nozzles (19) (fig. 1; col. 3, lines 40-55).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the mixing apparatus comprising a plurality of nozzles of Wolfe onto the nozzle of Koga and Shinno because Wolfe teaches it will improve the spray area coverage (col. 3, lines 25-30).

Allowable Subject Matter
Claims 17 and 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 30, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of a second valve assembly, compressed air source, gas purifier/dehydrator, and regulator located upstream from the liquid composition, in combination with the other limitations set forth in the claim.
In regards to claim 31, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of at least one pump in communication with a hose for carrying the liquid composition, and for carrying and/or combining with one or more additional liquid compositions, in combination with the other limitations set forth in the claim.
Claim 17 is allowable as claim 17 is dependent on claim 31, and therefore requires the allowable limitations found in claim 31.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717